UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6737


TERELL MOORE,

                Plaintiff - Appellant,

          v.

ADAM CROUSE, Sergeant, Tazewell County Sheriff’s Office;
DAVID D. MILLS, Captain, Tazewell County Sheriff’s Office;
GARY S. MOORE, Evidence Manager/Supervisor, Tazewell County
Sheriff’s Office; HENRY S. CAUDILL, Sheriff, Tazewell County
Sheriff’s Office; TAZEWELL COUNTY, Municipality,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:14-cv-00043-JPJ-RSB)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terell Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terell    Moore     appeals    the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.        See Moore v. Crouse, No. 7:14-cv-00043-

JPJ-RSB (W.D. Va. Apr. 14, 2014).           We deny Moore’s motion for

the   appointment   of    counsel.   We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                     2